After the filing of our opinion, the complainant, by leave of court, filed a motion for permission to reargue this cause on one specified ground.
We have considered this motion and have reread not only those parts of the transcript of the evidence which are relied upon in support of that ground but also all other relevant parts. Upon consideration thereof, we do not find that the complainant's contention is supported by the evidence and we find nothing in his motion that was not considered and passed upon by us before the filing of our opinion.
Motion denied and dismissed.